Exhibit 10.9
 
COLLATERAL ASSIGNMENT OF KEY AGREEMENTS
 
THIS COLLATERAL ASSIGNMENT OF KEY AGREEMENTS (this “Assignment”), is made as of
December 4, 2015, by and among LAZARUS REFINING & MARKETING, LLC, a Delaware
limited liability company (“Borrower”) and LAZARUS ENERGY LLC (“Lazarus Energy”;
and together with Borrower each an “Assignor” and collectively “Assignors”), in
favor of SOVEREIGN BANK (together with successors and assigns, “Assignee”).


RECITALS:
 
WHEREAS, pursuant to the terms of that certain Loan Agreement, dated as of even
date herewith (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Loan Agreement”), among Borrower, as borrower,
Lender, and the other parties specified therein as “Guarantors”; capitalized
terms not otherwise defined in this Assignment that are defined in the Loan
Agreement shall have
 
WHEREAS, Borrower (and Lazarus Energy, with respect to the agreements described
in clauses (b), (c) and (e) in this recital) has entered into or may hereafter
enter into (a) the construction contract relating to the Storage Improvements
described in the Construction Rider and any other construction contract between
Borrower and the general contractor relating to the construction of the Storage
Improvements (each, a “Construction Contract”), (b) the Ground Lease Agreement
dated June 1, 2015, between Borrower and Lazarus Energy, as amended by the
certain Amendment to Ground Lease dated November 16, 2015 (as so amended, the
“Ground Lease”), (c) the Equipment Lease dated June 1, 2015, between Borrower
and Lazarus Energy (the “Equipment Lease”), and (d) the Tolling Agreement dated
October 1, 2015, between Borrower and Lazarus Energy, and (e) each lease, rental
or other agreement between Borrower and any other Person relating to storage
services provided by Borrower or in connection with Borrower’s assets, including
from the Collateral constituting the Storage Improvements (as so amended, and as
amended, supplemented, restated or otherwise modified from time to time, each a
“Key Agreement”); and
 
WHEREAS, Assignors are desirous of further securing to Assignee the repayment of
the Secured Obligations and the performance of the other terms, covenants and
agreements contained herein and in the Loan Agreement, the other Loan Documents
and each other document evidencing, securing, guaranteeing and/or relating to
the Secured Obligations; and
 
WHEREAS, as additional security for the payment and performance by Borrower of
the Secured Obligations under the Loan Agreement and the other Loan Documents,
Assignee has required that each Assignor pledge and assign to Assignee any and
all of its respective right, title and interest in, to and under the Key
Agreements.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the extension of the terms of the Secured
Obligations and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Assignor and Assignee hereby
covenant and agree as follows:
 
1. To secure payment and performance of the obligations of Assignors in
connection with the Secured Obligations, each Assignor does hereby absolutely,
unconditionally and irrevocably grant a security interest in, assign, transfer,
convey and set over unto Assignee, its successors and assigns, all of such
Assignor’s right, title and interest, whether now owned or hereafter acquired,
now existing or hereafter arising, wherever located, in, to and under (a) the
Key Agreements, (b) personal property, including all goods, software, investment
property, investment accounts, securities, commodity accounts, securities
accounts, money, cash, letters of credit or letter-of-credit rights, supporting
obligations, tax refunds, accounts, any and all contract rights, chattel paper
(whether tangible or electronic), instruments, documents, general intangibles
(including payment intangibles), promissory notes, right to receive proceeds of
any insurance, indemnity, warranty or guaranty,
 
 
 
 

--------------------------------------------------------------------------------

 
 
deposit accounts and bank accounts, copyrights, trademarks, patents, commercial
tort claims, and other rights of any kind (including all rights to receive
hydrocarbons or petroleum products, to receive payments of money or to receive
other value pursuant to contracts, agreements or other arrangements with other
Persons, for the trading, lending, borrowing or exchanging of hydrocarbons or
petroleum products in the ordinary course of business), all present and future
income, profits, substitutes or replacements of any of the foregoing, in each
case as defined in the UCC (hereinafter defined) to the extent applicable, and
in each case arising out of or related to the Key Agreements, and (c) all
proceeds of any or all of the foregoing (collectively, the “Key Agreement
Collateral”), TO HAVE AND TO HOLD the same unto Assignee, its successors and
assigns.  Moreover, to secure payment and performance of the obligations of
Assignors in connection with the Secured Obligations, each Assignor does hereby
absolutely, unconditionally and irrevocably assign to Assignee, its successors
and assigns, any and all rights that such Assignor may now or hereafter have to
terminate the Key Agreement, as provided for therein.  This Assignment shall
constitute a security agreement under the Uniform Commercial Code as adopted in
the State of Texas (the “UCC”).
 
2. Upon the occurrence and during the continuance of an Event of
Default, Assignee shall be entitled to exercise all remedies provided in the UCC
with respect to the security interest granted herein.
 
3. Concurrently herewith, each Assignor shall cause the Counterparty to execute
and deliver to Assignee an “Acknowledgment of Pledge” in the form of Exhibit A
annexed hereto, whereby the Counterparty shall consent to the assignment
contained in Paragraph 1 hereof.  In addition, Assignee shall endeavor to
deliver written notice to the Counterparty of any subsequent assignment, which
shall include the subsequent assignee’s name and notice information, provided
that the failure to deliver such notice shall not be a default under this
Assignment or limit any of Assignee’s rights hereunder.
 
4. Each Assignor hereby covenants and agrees that such Assignor shall not,
without first obtaining Assignee’s or its successor’s or assign’s written
consent, convey, assign, sell, mortgage, encumber, pledge, hypothecate, grant a
security interest in, grant an option or options with respect to, or otherwise
transfer in trust, assign or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration) any of the Key Agreement Collateral.
 
5. Each Assignor represents and warrants that: (a) it has the full power, right
and authority to assign its interest in the Key Agreement Collateral; (b) it
owns its Key Agreement Collateral free and clear of all liens and claims of
others and it has not transferred, assigned, granted a security interest in or
otherwise encumbered its interest in and to the Key Agreement Collateral other
than in favor of Assignee; (c) no security agreement, financing statement or
other document is on file or of record in any public office with respect to the
Key Agreement Collateral, other than in favor of Assignee; and (d) upon the
filing of a UCC financing statement naming such Assignor as debtor and Assignee
as secured party, Assignee will have a perfected lien on the Key Agreement
Collateral of such Assignor.
 
6. Each Assignor covenants and agrees with Assignee as follows: (a) it will (i)
comply with all terms of the Key Agreements, (ii) deliver to Assignee a copy of
any material notice it receives from the Counterparty (including notices
alleging default, threatening or declaring termination, or threatening or
declaring a loss of capacity), and (iii) not waive or amend any material
provision of any Key Agreement or fail to exercise any material right
thereunder, if such waiver or amendment could reasonably be expected to impair
the value of any Key Agreement or adversely affect the rights and remedies of
Assignee under this Assignment, the Key Agreement Collateral; and (b) it will
not change the location of its state of organization from the location specified
in the caption to this Assignment unless, in conjunction therewith, such
Assignor executes and delivers to Assignee such additional UCC financing
statements as Assignee shall reasonably request to allow for Assignee’s
continued perfected lien on the Key Agreement Collateral.
 
 
 
2

--------------------------------------------------------------------------------

 
 
7. Each Assignor further covenants and agrees with Assignee that it will at any
time and from time to time, upon the written request of Assignee, and at the
joint and several expense of Assignors, promptly and duly execute and deliver
such further instruments and documents and take such further action as Assignee
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Assignment and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the UCC.  Each Assignor also hereby authorizes Assignee to file
any such financing or continuation statement to the extent permitted by
applicable law.  A carbon, photographic or other reproduction of this Assignment
shall be sufficient as a financing statement for filing in any
jurisdiction.  Additionally, each Assignor further covenants and agrees with
Assignee that it will at any time and from time to time, upon the written
request of Assignee, promptly and duly execute and deliver any amendment of the
Key Agreements as Assignee may reasonably request.
 
8. This Assignment does not include the delegation to Assignee of any Assignor’s
duties, responsibilities or obligations under the Key Agreements, Assignors
remaining liable to perform all duties, responsibilities and obligations to be
performed by Assignors thereunder, and Assignee shall not have any obligation or
liability under the Key Agreements or by reason of or arising out of this
Assignment, and each Assignor specifically agrees to indemnify and forever hold
Assignee harmless from any claim or liability on account thereof, including,
without limitation, attorneys’ fees incurred, except to the extent arising from
the fraud, negligence, illegal acts or willful misconduct of Assignee.
 
9. Assignee’s sole duty with respect to the custody, safekeeping and physical
preservation of the Key Agreement Collateral in its possession, under of the UCC
or otherwise, shall be to deal with it in the same manner as Assignee deals with
similar property for its own account.  Neither Assignee nor any of its members,
partners, shareholders, directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon all or any part of the Key
Agreement Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Key Agreement Collateral upon the
request of any Assignor or any other Person or to take any other action
whatsoever with regard to the Key Agreement Collateral or any part thereof.  The
powers conferred on Assignee hereunder are solely to protect Assignee’s
interests in the Key Agreement Collateral and shall not impose any duty upon
Assignee to exercise any such powers.  Assignee shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither it nor any of its members, partners, shareholders, officers,
directors, employees or agents shall be responsible to any Assignor or any other
Person for any act or failure to act hereunder.
 
10. Any notices required to be given under this Assignment shall be given in the
manner provided in Section 8.2 of the Loan Agreement (or the LE Loan Agreement,
in the case of Lazarus Energy) at such Assignor’s address specified on the
signature page hereto. All such notices and communications shall be effective
when delivered, except, such notices and communications to Assignee shall not be
effective until received by Assignee.
 
11. This Assignment may not be modified, amended or terminated except by a
written agreement executed by all of the parties hereto.
 
12. Any provision of this Assignment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
 
3

--------------------------------------------------------------------------------

 
 
13. Assignee shall not by any act (except by a written instrument), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default (or any Event of Default
under the LE Loan Agreement) or in any breach of any of the terms and conditions
hereof.  No failure to exercise, nor any delay in exercising, on the part of
Assignee any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by Assignee of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Assignee otherwise has on any future occasion.  The rights
and remedies herein provided are cumulative, may be exercised singularly or
concurrently and are not exclusive of any rights or remedies provided by law.
 
14. The parties hereto hereby notify the Counterparty of this Assignment and the
security interests granted to Assignee hereunder.
 
15. THIS ASSIGNMENT SHALL BE DEEMED A CONTRACT UNDER, AND SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE
LAW OF CONFLICTS) OF THE STATE OF TEXAS.
 
16. EACH ASSIGNOR HEREBY AGREES THAT ANY SUIT OR PROCEEDING ARISING IN RESPECT
OF THIS ASSIGNMENT, OR ANY OF THE MATTERS CONTEMPLATED HEREBY OR THEREBY WILL
BE, SUBJECT TO THE OTHER PROVISIONS OF THIS SECTION 16, TRIED WITHIN HARRIS
COUNTY, TEXAS IN ANY OF THE LOCAL, STATE OR FEDERAL COURTS LOCATED THEREIN (OR
IN ANY COURT HAVING JURISDICTION OVER APPEALS FROM ANY SUCH COURT), AND EACH
ASSIGNOR HEREBY AGREES TO SUBMIT TO THE JURISDICTION OF, AND VENUE IN, SUCH
COURT. EACH ASSIGNOR HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LEGAL
REQUIREMENT. EACH ASSIGNOR HEREBY AGREES THAT SERVICE OF ANY PROCESS, SUMMONS,
NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO THE APPLICABLE PARTIES WILL
BE EFFECTIVE SERVICE OF PROCESS AGAINST ANY ASSIGNOR FOR ANY ACTION OR
PROCEEDING RELATING TO ANY SUCH DISPUTE. EACH ASSIGNOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENT, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS ASSIGNMENT
IN ANY COURT REFERRED TO IN THIS SECTION 16. EACH ASSIGNOR HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, THE
DEFENSE OF ANY INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT. WITHOUT LIMITATION OF THE FOREGOING, NOTHING
HEREIN SHALL BE DEEMED TO IMPAIR THE RIGHT OF AGENT, ON BEHALF OF ITSELF, THE
OTHER SECURED PARTIES, AND THEIR RESPECTIVE AFFILIATES (AND ONLY SUCH PERSONS,
ASSIGNORS, ANY OF ITS SUBSIDIARIES, OR ANY OTHER PERSONS) TO BRING PROCEEDINGS
IN THE COURTS OF ANY OTHER APPLICABLE JURISDICTIONS WHERE ANY OF THE COLLATERAL
MAY BE LOCATED, OR TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS.
 
17. This Assignment shall terminate without further action by any Person upon
the payment in full of the Secured Obligations and termination of all of
Lender’s commitments under the Loan Agreement and the LE Loan Agreement. Upon
such termination, all collateral assignments, liens, security interests,
transfers and assignments conveyed hereunder shall terminate and be released and
reconveyed, as applicable, to the applicable Assignor, and Assignee will at
Assignors’ joint and several expense execute and deliver such documents and
instruments and take such actions to evidence and effectuate the foregoing.
 
 
 
4

--------------------------------------------------------------------------------

 
 
18. This Assignment shall be binding upon and shall inure to the benefit of
Assignors and Assignee and their respective successors and permitted assigns.
 
19. This Assignment may be executed in any number of counterparts each of which
shall be an original, but all of which shall constitute one instrument.
 
20. All references to “Assignee” hereunder shall be deemed to include the
successors and assigns of Assignee and the parties hereto acknowledge that
actions taken by Assignee hereunder may be taken by Assignee’s agents and by the
agents of the successors and assigns of Assignee.
 
21. Each Assignor hereby acknowledges that Counterparty has also collaterally
assigned and granted a lien and security interest in its rights, title and
interest in and to the Key Agreement Collateral pursuant to that certain
Security Agreement dated as of the date hereof, made by Borrower in favor of
Assignee (the “Security Agreement”).  By its signature below, each Assignor
further agrees with Assignee that all of the provisions of Exhibit A to this
Assignment are hereby incorporated into this Assignment as if set forth in this
Section 21, mutatis mutandis, except that (a) references to such Assignor in
such Exhibit shall be references to Borrower, (b) references to the undersigned
in such Exhibit A shall be references to each such Assignor, (c) references to
the Assignment shall be references to the Security Agreement, (d) references to
the Acknowledgement shall be references to this Section 21, and (e) each
Assignor acknowledges having received a copy of the Security Agreement.
 
22. Each Assignor hereby acknowledges that the other Assignor has also
collaterally assigned and granted a lien and security interest in its rights,
title and interest in and to the Key Agreement Collateral pursuant to this
Assignment.  By its signature below, each Assignor further agrees with Assignee
that all of the provisions of Exhibit A to this Assignment are hereby
incorporated into this Assignment as if set forth in this Section 22, mutatis
mutandis, except that (a) references to such Assignor in such Exhibit shall be
references to the other Assignor, (b) references to undersigned in such Exhibit
A shall be references to such Assignor, and (c) references to the
Acknowledgement shall be references to this Section 22.
 
23. As used herein, the “Secured Obligations” shall mean (i) the Obligations (as
defined in  the Loan Agreement) including without limitation, indebtedness
evidenced by that certain promissory note of even date herewith executed by
Debtor payable to the order of Lender in the principal amount of TEN MILLION AND
NO/100 DOLLARS ($10,000,000.00) (as the same may be amended, restated, or
otherwise modified from time to time, the “Note”); and (ii) the Obligations (as
defined in the LE Loan Agreement) including without limitation, indebtedness
evidenced by that certain promissory note dated June 22, 2015, executed by
Lazarus Energy payable to the order of Lender in the principal amount of
TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00) (as the same may be
amended, restated, or otherwise modified from time to time, the “LE Note”),
together with any and all present or future indebtedness, liabilities, and
obligations of the Debtor or Lazarus Energy to Lender of any kind and however
evidenced, originally contracted with Lender or with another or others, or in
which Lender may have or hereafter acquire a participating interest, direct or
indirect, matured or not matured, absolute or contingent, and in any and all
amendments, extensions, modifications, and renewals of any of the same. The term
“Secured Obligations” shall also include, and Debtor hereby agrees to pay, any
and all attorneys’ fees, costs, and expenses incurred by Lender in the
collection or enforcement of any of the Secured Obligations and the perfection,
preservation, and enforcement of its rights and remedies hereunder and its
security interest in the Collateral.
 
[SIGNATURES APPEAR ON NEXT PAGE]
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Assignors and Assignee have duly executed this Collateral
Assignment of Key Agreement as of the day and year first written above.
 
 

 
ASSIGNOR:
   
Address:
 
801 Travis, Suite 2100
Houston, Texas 77002
Attention:  Jonathan Pitts Carroll, Sr.
Telecopy No.:  866-804-9066
LAZARUS MARKETING & REFINING, LLC
a Delaware limited liability company
 
By:  __________________________                                                                         
Name: Jonathan Pitts Carroll, Sr.
Title:  President
 
Address:
 
801 Travis, Suite 2100
Houston, Texas 77002
Attention:  Jonathan Pitts Carroll, Sr.
Telecopy No.:  866-804-9066
LAZARUS ENERGY
a Delaware limited liability company
 
By:  __________________________                                                                         
Name: Jonathan Pitts Carroll, Sr.
Title:  President
 

 
 
 
 
 
 
 
 
 
 
Signature Page to
Collateral Assignment of Key Agreements
 
 
 

--------------------------------------------------------------------------------

 
 

     
ASSIGNEE:
      SOVEREIGN BANK,           
By: __________________________
Name:
Title:
 







 
 
 
 
 
 
 
 
 
 
 





Signature Page to
Collateral Assignment of Key Agreements



 
 

--------------------------------------------------------------------------------

 


 


 
EXHIBIT A
 
ACKNOWLEDGMENT OF PLEDGE OF KEY AGREEMENT
 
December 4, 2015
 
The undersigned hereby acknowledges and consents to the execution and delivery
to SOVEREIGN BANK (“Assignee”), whose address is 17950 Preston Road, Suite 500
 
Dallas, Texas 75252, by LAZARUS REFINING & MARKETING, LLC, a Delaware limited
liability company, whose address is 801 Travis, Suite 2100, Houston, Texas 77002
(“Borrower”), and LAZARUS ENERGY LLC, a Delaware limited liability company,
whose address is 801 Travis, Suite 2100, Houston, Texas 77002 (“Lazarus Energy”,
and together with Borrower each an “Assignor” and collectively “Assignors”), of
that certain Collateral Assignment of Key Agreements dated of even date herewith
(the “Assignment”), as collateral security for the payment and performance by
each Assignor of each and all of the “Secured Obligations” under and defined in
the Assignment, and the assignment and pledge thereby to Assignee of all of
Assignors’ right, title and interest in, to and under the Key Agreement
Collateral (as defined in the Assignment).  All capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Assignment, a fully executed copy of which is appended hereto as Schedule A and
made a part hereof.
 
The undersigned shall document the pledge of the Key Agreement Collateral to
Assignee in accordance with its normal business practices and agrees not to
consent to any modification, amendment, transfer or assignment of the Key
Agreement Collateral without the prior written consent of Assignee.  The
undersigned represents and warrants that the undersigned does not have any
claim, right of offset, or counterclaim against Assignors under or with respect
to the Key Agreement Collateral, and Assignors are not in default under the Key
Agreements.
 
Notwithstanding the security interests of Assignee in the Key Agreement
Collateral, Assignee shall have no obligation or liability whatsoever to the
undersigned, or any member or manager thereof, or any creditor or other Person
having any relationship, contractual or otherwise, with the undersigned, nor
shall Assignee be obligated to perform any of the obligations or duties of any
Assignor under the Key Agreements or to take any action to collect or enforce
any claim for payment due to any Assignor arising thereunder, unless Assignee
has assumed the obligations of such Assignor under the Key Agreement
Collateral.  The provisions of this Acknowledgment of Pledge of Key Agreement
(this “Acknowledgment”) shall likewise be binding upon any and all permitted
transferees, successors and assigns of the undersigned.
 
The undersigned hereby agrees that, upon notice by Assignee to the Counterparty
that an Event of Default has occurred and is continuing under the Loan Agreement
dated as of December 4, 2015, among Borrower, as borrower, Assignee, as lender,
and the “Guarantors” parties thereto (the “Loan Agreement”) or the “LE Loan
Agreement” as defined in the Loan Agreement, and until such time as such
notification is rescinded, Assignee shall have the sole and exclusive right to
exercise all of Assignors’ powers of ownership pertaining to the Key Agreement,
except as otherwise provided herein.  The undersigned agrees that it shall not
amend or modify the Key Agreements without the prior written consent of
Assignee, its successors or assigns.
 
The undersigned shall, from time to time, promptly execute and deliver such
further instruments, documents and agreements, and perform such further acts, as
may be reasonably requested by Assignee to carry out and effect the terms of the
Assignment and this Acknowledgment of Pledge.
 
This Acknowledgment is being granted to and for the sole benefit of Assignee,
and any permitted successors and/or permitted assigns of Assignee.  The
undersigned hereby consents to the sale or transfer by Assignee of each
Assignor’s rights under the Key Agreements, including any sale, assignment,
transfer or other disposition of such Assignor’s rights under the Key Agreements
in connection with the exercise of any foreclosure rights or other default
remedies under the Loan Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
This Acknowledgment may be delivered by facsimile or electronic
transmission.  Any delivery by facsimile or electronic transmission will be
deemed an original, can be relied upon as if it were an original and to the same
extent as if it were an original, and will be admissible in any legal proceeding
as the best evidence of the document and to the same extent as if it were an
original.
 
This Acknowledgment is being given to induce Assignee to accept the Assignment
and with the understanding that Assignee will rely hereon.
 
[SIGNATURES APPEAR ON NEXT PAGE]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Acknowledgment of Pledge of
Key Agreement to be duly executed and delivered.
 
Dated as of the date first written above.
 
 
 

 
LAZARUS ENERGY LLC


By: Blue Dolphin Energy Company, its sole member




By: ________________________
Name: Jonathan Pitts Carroll, Sr.
Title: President
 




ADDRESS:


801 Travis Street, Suite 2100
Houston, Texas 77002
Attn: Jonathan Pitts Carroll, Sr.
Telecopy No.: 866-804-9066




LAZARUS REFINING & MARKETING, LLC


By: Blue Dolphin Energy Company, its sole member




By: ________________________
Name: Jonathan Pitts Carroll, Sr.
Title: President
 




ADDRESS:


801 Travis Street, Suite 2100
Houston, Texas 77002
Attn: Jonathan Pitts Carroll, Sr.
Telecopy No.: 866-804-9066
 

 



 


 
 

--------------------------------------------------------------------------------

 